Citation Nr: 1819373	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-26 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the appellant's character of discharge is a bar to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The appellant served on active duty in the United States Navy from December 1984 to April 1986. This period of service is characterized as under other than honorable conditions, and the appellant has no other period of active service. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) that determined the character of discharge for the above service period was dishonorable, representing a bar to receipt of compensation benefits. 

The Board notes that the claims folder does not contain a VA Form 9 in this case.  However, on October 17, 2011, within sixty days of receipt of the Statement of the Case in this matter, the appellant contacted VA by telephone and expressed his intent to pursue the pending appeal, a conversation which was then recorded in writing for the file.  See Report of General Information, October 2011.  This document is construed as a Substantive Appeal in compliance with 38 C.F.R. § 20.202 (2017).  See also Percy v. Shinseki, 23 Vet. App. 37 (2017) (determining VA Form 9 itself is not necessary to convey appellate jurisdiction).   

However, in the absence of a VA Form 9, the record was somewhat unclear as to the appellant's preference as to whether or not he desired to provide testimony at a Board hearing before a Veterans Law Judge (VLJ) on this matter.  The record reflected that the appellant previously requested a hearing before a Decision Review Officer at the RO, but failed to appear at the scheduled hearing on October 18, 2011.  Subsequent letters to the appellant then state that he would be scheduled for a "Travel Board" hearing with a VLJ in the future, although no explicit request for such appears to be of record.  No such hearing had then occurred by the time this appeal reached the Board for consideration, so in February 2018, a clarification letter was sent to the appellant informing him of his option to provide testimony if he would like to do so.  The appellant was informed that he could also submit a written statement instead of oral testimony if he preferred, and was given 30 days to respond.  That time period has now passed without response from the appellant or his representative.  Therefore, the Board will proceed with consideration of the appeal. 


FINDINGS OF FACT

1. On December 28, 1984, the appellant signed an eight year enlistment contract to serve no less than four years of active naval service. 

2. On September 18, 1985, the appellant received nonjudicial punishment for unauthorized absence from June 25, 1985 to July 23, 1985.  He was assigned restriction and extra duty for 25 days as punishment.

3. On February 11, 1986, the appellant then received nonjudicial punishment for another period of unauthorized absence from November 25, 1985 to January 24, 1986.  He was convicted by summary court-martial and sentenced to confinement at hard labor for thirty days. 

4. On March 12, 1986, the appellant received nonjudicial punishment for wrongful use and possession of marijuana.  He was assigned restriction and extra duty for 45 days and forfeiture of one half pay per month for two months. 

5. On April 25, 1986, the appellant was discharged from the Navy under conditions other than honorable with the stated reason for separation given as misconduct due to use. 

6. There is no evidence that the appellant was insane at the time of commission of the offense leading to his discharge. 

7. The appellant's conduct during service represents willful and persistent misconduct. 



CONCLUSION OF LAW

The character of the appellant's discharge is considered to have been under dishonorable conditions for the period of active service from December 1984 to April 1986, and is a bar to VA compensation benefits.  38 U.S.C. §§ 101(2), 1131, 5303 (2012); 38 C.F.R. §§ 3.1, 3.12, 3.354. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in developing a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran has not referred to any explicit deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Character of Discharge as Bar to VA Benefits

When a person seeks VA benefits, it must first be shown that the service member upon whose service such benefits would be based has attained veteran status.  In the administration of VA law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  Put another way, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  

However, a discharge or release from service under certain conditions specified in 38 C.F.R. § 3.12 is a statutory bar to the payment of VA benefits, prohibiting the award of such benefits unless it is found that the person was insane at the time of committing the offense causing such a discharge.  38 U.S.C. § 5303(b); 38 C.F.R. 
§ 3.12(b).  

A discharge for willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

An other than honorable discharge may be found not to be a bar to the payment of benefits if a person is found to be insane at the time of committing an offense.  38 C.F.R. § 3.12(b).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veteran's benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994). 

The definition of insanity for VA purposes is identified in 38 C.F.R. § 3.354.  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Also, when a rating agency is concerned with determining whether an individual was insane at the time he committed an offense leading to court-martial or discharge, the decision must be based on all the procurable evidence.  38 C.F.R. § 3.354.  

In this case, the appellant's period of active service from December 1984 to April 1986 included two periods of unauthorized absence, two periods of nonjudicial punishment, and sentence by summary court-martial to confinement at hard labor for 30 days.  As discussed below, the Board finds this to be a pattern of behavior that represents willful and persistent misconduct.  38 C.F.R. § 3.12; Service personnel records. 

The appellant enlisted in the Navy on December 28, 1984.  His first period of unauthorized absence occurred from June 25, 1985 to July 23, 1985, prior to completing six months of active service.  The appellant turned himself in to naval authorities.  Subsequently, in Sigonella, Spain, the appellant presented to the medical clinic stating that he would kill himself if he had to return to the USS Nimitz.  He stated that he had previously been on unauthorized absence (UA) and threatened to kill himself because he "could not live without being around his wife."  He said the family needed him and he was afraid that if he stayed on the ship for a long period of time, when he went back he would not have a wife to return to, which he stated was an intolerable situation.  The appellant denied any knowledge of major medical or emotional problems at the time, but did acknowledge a great deal of financial difficulty at the time "because the money he is making right now is not enought [sic] to pay for housing and provide food for the children."  Service treatment records. The Board notes that while this is consistent with the financial difficulties that the appellant reported as contributing to the reason he was absent without leave, the appellant did not mention the absence of pay, or significant withholding of military pay at the time.  However, even if the Board were to assume that this were the case, it is not found to be a justifiable reason for absence without leave.  

Particularly as during the appellant's August 1985 psychiatric evaluation, he stated that other than wanting to go back home and be with his wife, there was no other problem.  He stated that if he could get back home, he would not be suicidal and he stated that his suicidal thoughts were not because he felt life was unmanageable but only that if he did not say things like that he would not get people's attention.  There was no evidence for a thought disorder upon examination, and his expression was in a logical and coherent form, although the content was noted to be concrete, shallow, and childish.  There was no evidence of hallucinations, delusions, or misinterpretations.  Judgement for simple life situations was noted as adequate, although insight into his own condition was poor.  The examiner noted that the "patient is using suicide as 'blackmailing device' in order to secure attention and obtain his goals."  No Axis I psychiatric diagnosis was rendered.  Axis II reflected a diagnosis of severe passive-dependent personality disorder.  The examiner stated that the patient would not benefit from any psychiatric intervention or treatment due to his lack of motivation for change, and that he would only marginally benefit from some administrative and leadership counseling, however those attempts were "doomed to fail" due to his obstinate idea that he should return home to his wife, because if his wishes were not granted, he would continue to escalate his unacceptable behavior to the extent that he may become dangerous to himself or others.  Service treatment records, August 20, 1985. 

Medical follow-up after this psychiatric consultation documented that the medical provider listened to ventilation of the appellant's frustrations due to family separation and "bad luck" he had experienced in the Navy, documenting the appellant's report that he had been to numerous providers including chaplains, doctors, and Navy Relief, etc., without resolution of his problems.  The medical provider noted his concurrence with the psychiatric evaluation and recommended an administrative separation "for the good of both this man and the Navy." Service treatment records, August 27, 1985. 

On September 18, 1985, the appellant was found to be in violation of Article 86 of the Uniform Code of Military Justice for the previous period of unauthorized absence and assigned nonjudicial punishment in the form of restriction and extra duty for a period of 25 days.  Service personnel records.

Shortly thereafter, the appellant again began an additional period of unauthorized absence from November 25, 1985 to January 24, 1986.  A declaration of desertion was submitted to appropriate authorities on January 14, 1986, noting that the appellant had no mental disorders and was not known to be armed, dangerous, or have any suicidal tendencies.  He was then apprehended by local police and returned to military control.  On February 11, 1986, the appellant was sentenced to confinement at hard labor for thirty days by conviction of summary court-martial for the second period of unauthorized absence.  Service personnel records.

The record further reflects an additional nonjudicial punishment issued on March 12, 1986 for wrongful use and possession of marijuana on January 26, 1986.  Id.  The appellant was punished with restriction and extra duty for forty-five days and forfeiture of one half pay per month for two months.  On March 12, 1986, prior to the provision of this nonjudicial punishment, the appellant was seen by a medical provider.  This provider stated "He absolutely wants out of the Navy now and doesn't feel that anyone should have the authority to prevent this."  His mood was described as angry and depressed with an extremely hostile affect.  His thought content was appropriate however, without delusion or hallucination.  The appellant continually returned the conversation to the fact that he had not used marijuana at the time.  His judgment was noted to be poor, as he stated that if he was awarded restriction as punishment, he would still go home that evening and return to work the next day. The examiner diagnosed severe immature personality disorder, but found the appellant to be responsible for his own actions, and not suicidal or homicidal.  Service treatment records.

Thereafter, on March 22, 1986, the appellant signed a statement indicating his awareness that the Navy was considering an administrative separation for misconduct due to unauthorized absence in excess of 30 days and due to wrongful use and possession of a controlled substance.  The appellant indicated his understanding that separation under other than honorable conditions may deprive him of "virtually all veterans' benefits based upon my current period of active service."  Service personnel records.

The appellant has since stated that he knew a friend who had "smoked some pot and was discharged from the military.  He was able to save his credit and family.  I decided to do the same."  Letter from the appellant, August 2010.  As such, the appellant concedes that he consciously acted in taking a prohibited action with the intent of getting removed from military service.  An act of conscious wrongdoing is the definition of willful misconduct documented in 38 C.F.R. § 3.1(n).   Furthermore, the conscious and intentional act, taken in conjunction with contemporaneous medical findings, shows that the appellant was not insane at the time of the commission of this act which led to his discharge.  Therefore, the appellant's conduct during service is shown to be both willful and persistent misconduct.  Although a single marijuana possession charge may have otherwise been considered to be a minor offense, such may only be excused if service is otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  That is not the case here where the appellant had two additional periods of unauthorized absence and conviction by general court-martial, as detailed above.  

In all, the appellant's discharge from the Navy is shown to be due to willful and persistent misconduct, and as such was issued under dishonorable conditions for VA purposes.  This presents a bar to receipt of VA compensation benefits and the appeal must be denied. 


ORDER

The character of the appellant's discharge from December 1984 to April 1986 is a bar to receipt of VA compensation benefits; the appeal is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


